Citation Nr: 0614374	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on account of 
being housebound.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1971, from which he was discharged under honorable 
conditions.  The veteran also had active duty service from 
February 1971 to February 1977; however, he was discharged 
from this service under dishonorable conditions.  Therefore, 
entitlement to Department of Veterans Affairs benefits may be 
granted only on the basis of his service from February 1965 
to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above which denied 
entitlement to special monthly pension.

The Board notes this matter was initially denied in an April 
1999 rating decision.  However, the veteran did not submit a 
timely substantive appeal to the Board.  Based on additional 
medical evidence that was submitted in support of the claim, 
this matter was readjudicated and denied in the July 2003 
rating decision.  The veteran filed a notice of disagreement 
(NOD) in August 2003, and the RO issued a statement of the 
case (SOC) in February 2004.  The veteran filed a substantive 
appeal (VA Form 9, Appeal to Board of Veterans' Appeals) in 
March 2004.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran is in need of regular aid 
and assistance from another person or that he is permanently 
confined to his home or its immediate premises.  


CONCLUSION OF LAW

The criteria for special monthly pension based on need for 
aid and attendance or due to being housebound have not been 
met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In September 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
as well as its duty to assist him in substantiating his claim 
under the VCAA.  In addition, the discussions in the July 
2003 rating decision and February 2004 Statement of the Case 
(SOC) informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

While the September 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
September 2003 letter informed him that additional 
information and evidence was needed to support his claim, and 
asked him to send the information and evidence to the RO.  
Under these circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  He responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, the Board notes that a substantial 
body of evidence was developed with respect to the veteran's 
claim, including private medical records and VA examinations.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  For these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for benefits, i.e., 
as to potential downstream issues such as effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to additional pension.  Any questions as to an 
appropriate effective date to be assigned are therefore 
rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Under 38 U.S.C.A. § 1521(a), "each veteran of a period of 
war who meets the service requirements of this section and 
who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  Section 1521 further 
provides for an increased rate of pension, in the form of a 
special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound.  See 38 
U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), 
(c), and (d).

Under 38 C.F.R. § 3.351(c), a veteran will be considered in 
need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

The veteran has asserted that he is entitled to special 
monthly pension because his mental disorder prohibits him 
from taking care of his personal affairs and activities, and 
he requires aid and assistance from his daughter.  After 
carefully reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is against the grant 
of the veteran's claim.

In August 2001, the veteran was afforded a VA aid and 
attendance examination.  The examiner noted the veteran came 
to the examination by hired van with his wife (who is now 
deceased).  The examiner also noted the veteran did not 
respond to any questions and was uncooperative; therefore, it 
appears that his wife responded to the examiner's questions.  
The veteran's wife reported that the veteran was mentally 
incompetent and that she took care of all his activities of 
daily living.  She reported that the veteran could not comb 
his hair, change his clothes, bathe himself, feed himself, 
and that he soiled his pants with urine and stool.  On 
examination, the veteran's gait was unstable and his 
coordination was very poor.  The examiner noted the veteran 
needed assistance walking, and that he rarely left his home 
or immediate premises.  The diagnosis was schizophrenia, and 
the examiner opined the veteran was totally dependent on 
others for his activities of daily living.  

The evidentiary record contains medical certificates from 
A.L.R., MD, dated August and December 2001, July and 
September 2002, and September 2003, which reflect that the 
veteran was receiving psychological treatment.  Dr. ALR noted 
the veteran is confined mainly at home, is never left alone, 
and is need of constant supervision, as he may become 
threatening to himself and people around him.  The September 
2002 certificate reflects the veteran was hospitalized for 
two days during August 2001 for further evaluation, and 
diagnosed with an organic mental disorder.  

The veteran was afforded another VA examination in July 2003.  
On examination, the veteran's communication skills were 
intact, but his thought process was compromised, he was 
withdrawn throughout the exam, and his memory was impaired.  
The examiner noted the veteran was mentally incompetent to 
handle his funds but noted that he was capable of feeding 
himself and taking care of himself.  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of special monthly pension.  The objective and 
probative evidence of record does not show the veteran needs 
the aid and attendance of another person to perform 
activities of daily living.  In this regard, the Board notes 
that the examiner who conducted the July 2003 VA examination 
opined that the veteran was capable of performing activities 
of daily living, such as feeding and caring for himself.  The 
Board does note that the August 2001 VA examination report 
reflects the veteran is totally dependent on others for 
activities of daily living; however, the Board finds this 
opinion to be of less probative value because it was largely 
based upon information provided by the veteran's wife.  In 
this context, the Board notes that the August 2001 
examination report reflects the veteran was unresponsive and 
uncooperative, but there was information provided that the 
veteran's wife took care of his needs.  On the other hand, 
the July 2003 VA opinion was based upon information and 
answers elicited directly from the veteran.  The Board does 
note that the medical certificates from Dr. ALR reflect that 
the veteran is in need of constant supervision; however, 
Dr. ALR noted that supervision is needed in order to ensure 
the veteran does not harm himself or others, not in order to 
assist the veteran with activities of daily living.  

In addition, the Board finds that the objective evidence of 
record does not show the veteran is blind in either eye, 
having visual acuity of 5/200 or less or contraction of the 
visual field to 5 degrees or less, or that he is a patient in 
a nursing home due to mental or physical incapacity.  
Likewise, entitlement to special monthly pension is not 
warranted on the basis of being housebound, because the 
veteran does not have a single permanent disability rated as 
100 percent disabling.  

Based on the foregoing, the Board finds that entitlement to 
special monthly pension has not been established, because the 
preponderance of the evidence does not show the veteran 
regularly requires the aid or attendance of another person to 
complete his activities of daily living or that he is 
permanently housebound.  In making this determination, the 
Board does recognize that the veteran suffers from a serious 
mental disorder which causes serious functional limitations; 
however, the issue here turns upon whether the veteran's 
mental disorder causes such impairment that he requires the 
regular aid and attendance of another person or is 
permanently confined to his home.  The competent and 
probative evidence of record does not establish those facts 
and, thus, the claim must be denied.  

In summary, and based on the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for special monthly pension based on the need for 
regular aid or attendance of another person or on account of 
being permanently housebound.  There is no reasonable doubt 
to be resolved.  See Gilbert, supra.


ORDER

Entitlement to special monthly pension on the account of the 
need for aid and attendance of another person or on account 
of being permanently housebound is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


